 326DECISIONS OF NATIONAL LABOR .RELATIONS BOARDmanager of Clark- Construction.Rather it appears that the generalmanagers are allowed this latitude as a. matter of policy, set by Clarkwho has the power to change this policy at any time.This conclu-sion is reinforced by the fact that the Employer does not contend thatthe three corporations are other than a single employer, though it doescontend that only separate plant units are appropriate in view of theauthority of the general managers over wage rates, hiring and -firingof employees, and the lack of interchange among employees.Cer-tainly, where, as here, there are numerous indications that three cor-porations are operated as a single business entity, the Employer's ownview of the matter is a material and persuasive factor in determiningthe final conclusion.The difficulty with our colleagues' position is basically, that theyhave confused unit considerations with jurisdictional considerations,and determined the jurisdictional issue on the basis of considerationswhich are more properly considered in determining the appropriateunit.The Board does not require that, in order to find that one ormore corporations constitute a single employer, it must also be foundthat only an employerwide unit is appropriate.'We admit thatthe considerations cited by the majority as support for its separateemployer finding do indicate that a single plant rather than an em-ployerwide unit is appropriate, and accordingly we concur in themajority's unit finding with respect to Clark Construction.We donot agree, however, that the three corporations are not a singleemployer.Accordingly, we would find that the three corporations involvedconstitute a single employer, and as the Employer sells productsvalued in excess of $50,000 outside the State of Idaho, we would assertjurisdiction over all the plants involved herein.109 Vita Food Products,Incorporated,103 NLRB 495;Frost LumberIndustries Divisionof Olin Industries,Inc.,Frost Hardwood Floors, Inc,and Frost Brand Furniture Com-pany,Inc.,101 NLRB 659.10Jonesboro Grain Drysng Cooperative,110 NLRB 481;Texas Construction MaterialCompany,114 NLRB 378.Bausch and Lomb Optical CompanyandPaul J.Rea, Petitioner.Case No. 13-RD-2892. July 30,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frances P. Dom, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.116 NLRB No. 45. BAUSCH AND LOMB OPTICAL COMPANY327Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is a New York corporation with 4 operating di-visions in 40 States of the United States.Of the 51 branches in its,central division, 3, known respectively as the Chicago City branchand the Chicago South branch, both in Chicago, Illinois, and theRockford, Illinois, branch, are alone involved in this proceeding.The Petitioner seeks to decertify the Union 2 in a unit of threeoptical technicians at(the Employers, Rockford- branch alone. -TheEmployer agrees that this unit is the only appropriate unit for decer-tification at this time.' The Union contends that the petition shouldbe dismissed on the ground that the only appropriate unit for decer-tification is a multibranch unit which includes all of the approximately35 optical technicians at the 3 branches here involved.'A determination of the unit issue thus raised depends directly ona resolution of the question as to whether or not the facts set forthbelow sufficiently indicate the existence of a single-branch patternof bargaining for the Rockford branch employees, it being well estab-lished that the only appropriate unit for purposes of decertification is,the existing certified or recognized unit.'In support of its unit posi-tion, the Union adduced considerable evidence purporting to showthat the Employer and the Union, orally and by written contract, haveaccorded equal treatment to the employees at all three branches insubstantially all phases of bargaining.The Employer and the Peti-tioner, on the other hand, introduced countervailing evidence, someof it in direct contradiction of the Union's evidence, purporting to.show that in Several respects the Chicago group and the Rockfordgroup do not receive equal treatment and that their employment in-terests are substantially dissimilar.Confining-our inquiry to the undisputed evidence, the followingpertinent facts emerge : The operations of the 51 branches in the Em-ployer's central division are centrally administered from a main officeat'Chicago, at which point the Employer maintains -its divisionwideaccounting, inventory, and payroll records and prepares checks ,for1The Petitioner asserts that the Union,the recognized representative of the employeesherein concerned,is no longer their exclusive representative as defined in Section 9 (a) ofthe Act.2 Federal Labor Union No 18527,AFL-CIO.Prior to its affiliation with the AFL-CIO,this labor organization was known as Local 853,United Optical Workers, CIO.8 SeeStandard Oil Company of Calsfornttc(Richmond Refinery,Richmond,California),113 NLRB 475 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistribution to the central division employees.On the other hand,each individual branch maintains its own separate inventory records,does its own purchasing and billing, and directly supplies customerswithin its own operating area which, in the case of the Rockfordbranch, extends over an area within a radius of 25 miles from the city.The Rockford branch, a self-sufficient operating unit, is under theseparate supervision of a branch manager, who devotes his entiretime to the operation of that branch and has authority to hire, dis-,charge, and direct the branch personnel, all of whom are hired locally.The Rockford branch employees are under a different standard ofproduction from that of the Chicago employees, use different ma-chinery and equipment, and have different living conditions.Em-ployee interchanges between the two groups have been negligible.The Union has been the recognized bargaining representative ofthe optical technicians at both of the Chicago branches since 1938;however, except for 3 years, the bargaining respecting those employeeshas been on an oral basis.During 1953 and 1954, the Employer andthe Union bargained pursuant to the terms of 2 successive yearly con-tracts covering the Chicago employees alone; although they appear tohave bargained in 1955 in accordance with the terms of a third writtenagreement, the agreement was never executed, due to a policy of theEmployer which prohibits the execution, in its behalf, of contractswith the Union which contain union-shop clauses.With respect tothe Rockford branch employees, the entire history of bargaining, dat-ing from the recognition of the Union in 1944, has been on an oralbasis.The Employer and the Union have at no time prior to the in-stant proceeding sought to avail themselves of the Board's processeswith respect to any of the employees here in issue 4Although the almost entirely oral nature of the bargaining historyin the instant case renders unusually difficult a determination as tothe scope of the existing unit or units, the following additional facts,when considered with the foregoing findings, in our opinion sufficiently-disclose a continuous and calculated course of bargaining by the Em-ployer and the Union on a single-branch basis, with respect to theRockford employees.These facts include the following: (a) In 1951and 1952, respectively, the Employer and the Union jointly forwardedthree reports to the Federal Wage Stabilization Board, in which theyagreed that the Rockford branch employees constituted an appropriatecollective-bargaining unit, and that the employees in the Chicago cityand the Chicago South branches together constituted an appropriate'collective-bargaining unit; (b) the three aforementioned written4In 1951, at the Employer's branches in Green Bay,Madison, and Milwaukee, Wiscon-sin,another local of the Union's International was decertified in substantially similarseparate units,following consent elections in Cases Nos.13-RC-2258,13-RC-2259, and13-RC-2260. EASTERN CORPORATION329agreements, alleged by the Union to include the Rockford employees,are, by their own terms, "specifically limited to cover only employeesemployed by the employer within the corporate limits of the city ofChicago";(c) in the matter of the conditions of employment for theChicago group and the Rockford group, unequal treatment has beenaccorded them in several important respects, including different wageand vacation schedules for both groups and an insurance programwhich covers only Chicago employees; and (d) whereas at Chicagothe Union has negotiated with the Employer virtually all of the usualprovisions customarily included in collective-bargaining agreements,at Rockford it has never negotiated any matters other than wages andvacations.5The Union argues that, in any event, the Board should dismiss thepetition on the basis of the integration alleged to exist with respect tothe three branches here in issue.We do not agree.We feel thatample justification for a single branch-unit finding is to be found inthe autonomous character of the Rockford branch, its geographicalseparation from the Chicago branches, and the absence of a persuasivebargaining history to the contrary.6Under these circumstances, we find that all optical technicians at theEmployer's operating branch at,Rockford, Illinois, excluding guards,all other employees, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.5 The Employer claims that it has recognized the Union at Rockford only with respectto wages.8 Schauien EngineeringCo., 11.4 NLRB 173.Eastern CorporationandOffice Employees International Union,AFL-CIO,Petitioner.Case No. 1-RC-4530. July 30, 1956DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert S. Fuchs, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.116 NLRB No. 44.